Case 0:21-cv-60176-RAR Document 21 Entered on FLSD Docket 05/28/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-60176-RAR

  ERIC WATKINS,

         Plaintiff,

  v.

  NICOLENE JOHNSON,

        Defendant.
  ____________________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Strauss’s

  Report and Recommendation [ECF No. 18] (“Report”), filed on May 13, 2021. The Report

  recommends that this case be remanded to the Circuit Court of the Seventeenth Judicial Circuit in

  and for Broward County, Florida. See Report at 1. The Report properly notified the parties of

  their right to object to Magistrate Judge Strauss’s findings. Id. at 9. Plaintiff timely filed an

  Objection to the Report [ECF No. 19] (“Objection”) on May 21, 2021. The Court being fully

  advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the Report [ECF No. 18] is AFFIRMED AND

  ADOPTED as explained herein.

                                          LEGAL STANDARD

         This Court reviews de novo the determination of any disputed portions of the Magistrate

  Judge’s Report. United States v. Powell, 628 F.3d 1254, 1256 (11th Cir. 2010). Any portions of

  the Report to which no specific objection is made are reviewed only for clear error. Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). A proper objection “identifie[s] specific
Case 0:21-cv-60176-RAR Document 21 Entered on FLSD Docket 05/28/2021 Page 2 of 3




  findings set forth in the [Report] and articulate[s] a legal ground for objection.” Leatherwood v.

  Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations and emphasis added;

  citations omitted).

                                             ANALYSIS

         Here, the Report recommends that this case be remanded for lack of subject matter

  jurisdiction. Rep. at 1. In the alternative, if this Court were to find that it has subject matter

  jurisdiction, the Report recommends that Defendant’s Motion to Dismiss [ECF No. 4] be granted

  and that this case be dismissed with prejudice. Plaintiff agrees that this case should be remanded—

  he objects only to the Report’s alternative recommendation. See Obj. Stated differently, Plaintiff

  asserts that this Court may not grant Defendant’s Motion because it lacks subject matter

  jurisdiction over the instant action. In support of his Objection, Plaintiff explains that he never

  intended to file a federal cause of action pursuant to Section 1983 and that his Complaint only

  asserts state law false arrest claims which he argues is evidenced by his exclusive reliance on

  Florida law. See Obj. at 2.

         Generally, plaintiff is the master of his complaint. Thus, if plaintiff chooses to ground his

  complaint solely in state law, then the action is ordinarily not removable. Caterpillar Inc. v.

  Williams, 482 U.S. 386, 393 (1987). In his Objection, Plaintiff repeatedly asserts that he only

  intended to assert state law causes of action. See generally, Obj. This Court will not disturb

  Plaintiff’s chosen forum and in any event, cannot assert jurisdiction over this action in light of

  these representations.

         Ultimately, the Court agrees with Magistrate Judge Strauss’s findings and primary

  recommendation. At first glance, the allegations in Plaintiff’s Complaint reveal uncertainty as to

  the nature of the claims being alleged. However, it is Defendant’s burden to ensure that jurisdiction



                                              Page 2 of 3
Case 0:21-cv-60176-RAR Document 21 Entered on FLSD Docket 05/28/2021 Page 3 of 3




  exists, and Defendant has failed to meet her burden despite having the opportunity to brief the

  issue before Magistrate Judge Strauss. Therefore, the Court finds that remand is appropriate

  “given the presumption that a cause lies outside of this Court’s limited jurisdiction, the fact that it

  was Defendant’s burden . . . to overcome that presumption, and the requirement that any doubts

  regarding jurisdiction be resolved in favor of remand[.]” Rep. 6-7. Further, Plaintiff irrefutably

  asserts he intended to bring claims under state and not federal law. See generally, Obj.

                                            CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Plaintiff’s Objection [ECF No. 19] is OVERRULED IN PART.

         2.      The Report [ECF No. 18] is AFFIRMED AND ADOPTED.

         3.      This action is REMANDED to the Seventeenth Judicial Circuit in and for Broward

  County, Florida. The Clerk is instructed to CLOSE this case. Any pending motions are DENIED

  AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of May, 2021.



                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 3 of 3
